J-S32005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    MICHAEL HILLIAN                            :
                                               :
                      Appellant                :          No. 2968 EDA 2016

            Appeal from the Judgment of Sentence August 18, 2016
              In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0001532-2016


BEFORE:      GANTMAN, P.J., STABILE, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                                   FILED JUNE 14, 2017

        Appellant, Michael Hillian, appeals from the judgment of sentence

entered in the Delaware County Court of Common Pleas, following his bench

trial   convictions   of   one    count    each    of   resisting   arrest   and   public

drunkenness.1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises one issue for our review:

           WHETHER THE EVIDENCE WAS INSUFFICIENT TO
           CONVICT [APPELLANT] OF THE CRIME OF RESISTING
____________________________________________


1
    18 Pa.C.S.A. §§ 5104 and 5505, respectively.


___________________________

*Former Justice specially assigned to the Superior Court.
J-S32005-17


         ARREST BEYOND A REASONABLE DOUBT SINCE THE
         TESTIMONY PRESENTED BY THE COMMONWEALTH FAILED
         TO SUPPORT THE NECESSARY INFERENCE THAT HE
         CREATED A SUBSTANTIAL RISK OF HARM TO THE
         OFFICERS INVOLVED OR THAT THE POLICE WERE
         REQUIRED TO USE SUBSTANTIAL FORCE TO TAKE HIM
         INTO CUSTODY ON THE DATE IN QUESTION[?]

(Appellant’s Brief at 7).

      When examining a challenge to the sufficiency of evidence:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying the above test, we may not weigh the evidence
         and substitute our judgment for the fact-finder.            In
         addition, we note that the facts and circumstances
         established by the Commonwealth need not preclude every
         possibility of innocence.        Any doubts regarding a
         defendant’s guilt may be resolved by the fact-finder unless
         the evidence is so weak and inconclusive that as a matter
         of law no probability of fact may be drawn from the
         combined circumstances. The Commonwealth may sustain
         its burden of proving every element of the crime beyond a
         reasonable doubt by means of wholly circumstantial
         evidence. Moreover, in applying the above test, the entire
         record must be evaluated and all evidence actually
         received must be considered. Finally, the trier of fact
         while passing upon the credibility of witnesses and the
         weight of the evidence produced, is free to believe all, part
         or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011) (quoting Commonwealth v.

Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Kevin F.

                                     -2-
J-S32005-17


Kelly, we conclude Appellant’s issue merits no relief. The trial court opinion

comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed November 1, 2016, at 8-13) (finding: Officer

Marvil credibly testified that when he responded to scene, he observed

Appellant repeatedly pushing female to ground; Officer Marvil announced he

was police officer and instructed Appellant to stop; when Appellant failed to

comply, Officer Marvil pulled Appellant away and attempted to arrest him; as

Officer Marvil restrained Appellant’s hands, Appellant aggressively reached

toward his waistband; Officer Gill then arrived at scene and assisted Officer

Marvil; when Appellant continued to resist, Officer Marvil struck back of

Appellant’s head with open palm; Officer Gill was then able to cuff

Appellant’s left hand, but officers could not cuff Appellant’s right hand

because he continued to resist; with his knee, Officer Marvil struck back of

Appellant’s leg, which enabled Officer Marvil to cuff Appellant’s right hand;

Officer Marvil credibly testified that absent his strikes, officers could not

have subdued Appellant; throughout incident, Officer Marvil repeatedly

advised Appellant he was under arrest and instructed Appellant to stop

resisting and place his hands behind his back; Appellant’s conduct

necessitated officers’ use of force to place Appellant in custody). The record

supports the trial court’s rationale.   Accordingly, we affirm on the basis of

the trial court’s opinion.

      Judgment of sentence affirmed.


                                        -3-
J-S32005-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2017




                          -4-